IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DELAWARE COUNTY DEMOCRATIC                 : No. 160 MM 2016
COMMITTEE AND DAVID LANDAU AND             :
JOHN DOE AND JANE DOE,                     :
                                           :
                   Petitioners             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
DELAWARE COUNTY VOTER                      :
REGISTRATION COMMISSION AND                :
DELAWARE COUNTY BUREAU OF                  :
ELECTIONS,                                 :
                                           :
                   Respondents             :


                                      ORDER

PER CURIAM


      AND NOW, this 7th day of November, 2016, Petitioners’ Application for Leave to

File Original Process is GRANTED; Petitioner’s Emergency Application for Relief under

and Pursuant to 42 Pa.C.S.A. § 726 and Pursuant to the Court’s King’s Bench Powers

to Issue a Writ of Mandamus is DENIED.